DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, which is dependent upon claim 5 (and 1) recites the limitations "the encoded  representation of the respective image" and “the encoded representations of the reference images”.  There is insufficient antecedent basis for this limitation in the claim.  In particular, it appears that claim 7 should have been dependent upon claim 6, not claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, 11-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (U.S. Publ. No. 2012/0027290) in view of Turkelson et al. (U.S. Publ. No. 2020/0193206).
Regarding claim 1, Baheti discloses a system and method for object recognition using incremental feature extraction.  More specifically and as it relates to the applicant’s claims, Baheti discloses a method comprising: receiving one or more images generated by an image capture device (camera, 12; see paragraph 0032 where the camera, 12, captures images) that is configured to be relocated (see paragraph 0027 where the camera, 12, is disposed in a mobile device); receiving information regarding an estimated location of the image capture device (see paragraphs 0033 and 0034 where GPS information may be received); based upon a representation of a respective image of the one or more images and respective representations of a plurality of reference images, identifying one or more reference images that are associated with the estimated location (see paragraph 0034 where based upon the location information a plurality of reference image data is identified); and identifying an object of interest within the respective image generated by the image capture device based upon respective digital signatures of one or more objects of interest (see 0050-0053 where an object of interest is identified based on the image and reference images stored in database, 30 or 52) that are depicted by the one or more reference images that have been identified.  Furthermore, regarding the “digital signatures” limitation, Baheti discloses extracting feature descriptors using the feature extraction unit (22).  One of ordinary skill in the art would recognize that feature descriptors can be interpreted as a type of digital signature, since it serves to characterize (i.e. a signature) particular groups of pixels of an image –as is taught in paragraph 0046 of Baheti.  Baheti discloses that the processing is done on digital images (see the abstract).
Baheti, on the other hand, fails to specifically disclose that the object of interest is identified using at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  Turkelson, on the other hand, discloses that it is well known in the art to use the context of an object in a scene to assist in identifying an object of interest.  More specifically, Turkelson discloses a system including a mobile computing device (104; see Figure 1) and a computer system (102; see Figure 1) for determining an object in an image using context.  The system (102) included a context classification subsystem (112) and object recognition subsystem (114).  See paragraph 0053.  Furthermore, Turkelson discloses a model subsystem (116) that is used in training the context classification subsystem and object recognition subsystem.  See paragraphs 0066-0071.  The trained context classification subsystem (112) and object recognition subsystem (114) are used to identify an object of interest with a captured image based upon respective digital signatures of one of more objects of interest and at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  See paragraphs 0054-0059 where the context classification system (112) is used to determine a context of the captured image.  Also see paragraphs 0060-0065 where the object recognition subsystem (114) is used to determine an object based on the context.  Furthermore, Turkelson also discloses the use of digital signatures (i.e. feature descriptors/vectors).  See the abstract and paragraphs 0040, 0064, 0065, 0119.  Turkelson, discloses that the ability to use context when search a database to identify an object results in the narrowing down of the search, thereby making the search less computationally expensive.  See paragraphs 0025.  Turkelson also discloses that this allows an object detection system to more quickly and accurately identify objects.  See paragraph 0095.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baheti to additionally use context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified when identifying an object in a captured image for making the search less computationally expensive and performing the search more quickly and accurately.







As for claim 2, Turkelson discloses that the object of interest within the respective image is identified by a query processing module (both of the context classification subsystem, 112, and object recognition subsystem, 114) comprising a neural network that has been trained to recognize the object of interest utilizing the respective digital signature of the one or more objects of interest and at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  See paragraphs 0056, 0061, 0065, 0069-0071, and 0088 where a trained neural network is used to recognize the object of interest using feature descriptors/vectors based on images of objects and contexts depicted in reference images.
With regard to claims 3 and 4, Baheti discloses that the object recognition process retrieves information that can be overlaid on the display of the mobile device to achieve augmented reality.  See paragraph 0004.
As for claim 6, both Baheti and Turkelson discloses using encoded representations of both the respective image and reference images.  See paragraphs 0087-100 of Baheti and paragraphs 0069 of Turkelson.  Furthermore, Baheti discloses the use of digital images and compression of the images.  One of ordinary skill in the art would recognize that the conversion of analog pixel data to digital pixel data and compression of image data are types of encoding. 
With regard to claim 8, Baheti discloses that identifying the plurality of reference images based upon respective locations associated with the plurality of reference images being within a predefined distance and orientation of the estimated location and orientation of the image capture device.  See paragraph where a geographic location and direction of the camera (12) are used to narrow down the search.  Inherently the use of a geographic location would result in the use of some type of “predefined distance” of the GPS location – otherwise everything in the database would be selected.
As for claim 9, both Baheti and Turkelson disclose accessing the respective representations of the plurality of reference images and the respective digital signatures of one or more objects of interest that are depicted by the one or more reference images that have been identified (see paragraph 0034 of Baheti where the identified reference images are accessed and queried; also see paragraph 0095 of Turkelson where only select context related objects are queried), wherein the respective representations of the plurality of reference images and the respective digital signatures of one or more objects of interest have been previously generated and stored in advance of receiving the respective image generated by the image capture device (see paragraphs 0025, 0056, and 0060 of Baheti, where the reference image and digital signatures (i.e. feature descriptors) are stored in advance; also see paragraphs 0028-0029, 0055-0056, 0065-0069, and 0083-0087 of Turkelson where the reference image and digital signatures (i.e. feature descriptors) are stored in advance.
With regard to claim 11, Baheti discloses a system and method for object recognition using incremental feature extraction.  More specifically and as it relates to the applicant’s claims, Baheti discloses an apparatus (system, 2; see paragraph 0027) comprising processing circuitry (control units, 20 and 60; see paragraph 0031) and at least one memory (computer-readable storage media; see paragraphs 0031 and 0122-0124) including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuitry (see paragraphs 0031 and 0122-0124): receive one or more images generated by an image capture device (camera, 12; see paragraph 0032 where the camera, 12, captures images) that is configured to be relocated (see paragraph 0027 where the camera, 12, is disposed in a mobile device); receive information regarding an estimated location of the image capture device (see paragraphs 0033 and 0034 where GPS information may be received); based upon a representation of a respective image of the one or more images and respective representations of a plurality of reference images, identify one or more reference images that are associated with the estimated location (see paragraph 0034 where based upon the location information a plurality of reference image data is identified); and identifying an object of interest within the respective image generated by the image capture device based upon respective digital signatures of one or more objects of interest (see 0050-0053 where an object of interest is identified based on the image and reference images stored in database, 30 or 52) that are depicted by the one or more reference images that have been identified.  Furthermore, regarding the “digital signatures” limitation, Baheti discloses extracting feature descriptors using the feature extraction unit (22).  One of ordinary skill in the art would recognize that feature descriptors can be interpreted as a type of digital signature, since it serves to characterize (i.e. a signature) particular groups of pixels of an image –as is taught in paragraph 0046 of Baheti.  Baheti discloses that the processing is done on digital images (see the abstract).
Baheti, on the other hand, fails to specifically disclose that the object of interest is identified using at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  Turkelson, on the other hand, discloses that it is well known in the art to use the context of an object in a scene to assist in identifying an object of interest.  More specifically, Turkelson discloses a system including a mobile computing device (104; see Figure 1) and a computer system (102; see Figure 1) for determining an object in an image using context.  The system (102) included a context classification subsystem (112) and object recognition subsystem (114).  See paragraph 0053.  Furthermore, Turkelson discloses a model subsystem (116) that is used in training the context classification subsystem and object recognition subsystem.  See paragraphs 0066-0071.  The trained context classification subsystem (112) and object recognition subsystem (114) are used to identify an object of interest with a captured image based upon respective digital signatures of one of more objects of interest and at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  See paragraphs 0054-0059 where the context classification system (112) is used to determine a context of the captured image.  Also see paragraphs 0060-0065 where the object recognition subsystem (114) is used to determine an object based on the context.  Furthermore, Turkelson also discloses the use of digital signatures (i.e. feature descriptors/vectors).  See the abstract and paragraphs 0040, 0064, 0065, 0119.  Turkelson, discloses that the ability to use context when search a database to identify an object results in the narrowing down of the search, thereby making the search less computationally expensive.  See paragraphs 0025.  Turkelson also discloses that this allows an object detection system to more quickly and accurately identify objects.  See paragraph 0095.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baheti to additionally use context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified when identifying an object in a captured image for making the search less computationally expensive and performing the search more quickly and accurately.
As for claim 12, Turkelson discloses that the object of interest within the respective image is identified by a query processing module (both of the context classification subsystem, 112, and object recognition subsystem, 114) comprising a neural network that has been trained to recognize the object of interest utilizing the respective digital signature of the one or more objects of interest and at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  See paragraphs 0056, 0061, 0065, 0069-0071, and 0088 where a trained neural network is used to recognize the object of interest using feature descriptors/vectors based on images of objects and contexts depicted in reference images.
With regard to claims 13 and 14, Baheti discloses that the object recognition process retrieves information that can be overlaid on the display of the mobile device to achieve augmented reality.  See paragraph 0004.
Regarding claim 16, both Baheti and Turkelson discloses using encoded representations of both the respective image and reference images.  See paragraphs 0087-100 of Baheti and paragraphs 0069 of Turkelson.  Furthermore, Baheti discloses the use of digital images and compression of the images.  One of ordinary skill in the art would recognize that the conversion of analog pixel data to digital pixel data and compression of image data are types of encoding. Additionally, the use of feature descriptors/vectors is also a type of encoding.
With regard to claim 17, Baheti discloses that identifying the plurality of reference images based upon respective locations associated with the plurality of reference images being within a predefined distance and orientation of the estimated location and orientation of the image capture device.  See paragraph where a geographic location and direction of the camera (12) are used to narrow down the search.  Inherently the use of a geographic location would result in the use of some type of “predefined distance” of the GPS location – otherwise everything in the database would be selected.
As for claim 18, both Baheti and Turkelson disclose accessing the respective representations of the plurality of reference images and the respective digital signatures of one or more objects of interest that are depicted by the one or more reference images that have been identified (see paragraph 0034 of Baheti where the identified reference images are accessed and queried; also see paragraph 0095 of Turkelson where only select context related objects are queried), wherein the respective representations of the plurality of reference images and the respective digital signatures of one or more objects of interest have been previously generated and stored in advance of receiving the respective image generated by the image capture device (see paragraphs 0025, 0056, and 0060 of Baheti, where the reference image and digital signatures (i.e. feature descriptors) are stored in advance; also see paragraphs 0028-0029, 0055-0056, 0065-0069, and 0083-0087 of Turkelson where the reference image and digital signatures (i.e. feature descriptors) are stored in advance.
Regarding claim 19, Baheti discloses a system and method for object recognition using incremental feature extraction.  More specifically and as it relates to the applicant’s claims, Baheti discloses a computer program product comprising at least one non-transitory computer readable storage medium (computer-readable storage media; see paragraphs 0031 and 0122-0124)  having computer-executable program code instructions, the computer program code instructions configured to, when executed by the processing circuitry (see paragraphs 0031 and 0122-0124): receive one or more images generated by an image capture device (camera, 12; see paragraph 0032 where the camera, 12, captures images) that is configured to be relocated (see paragraph 0027 where the camera, 12, is disposed in a mobile device); receive information regarding an estimated location of the image capture device (see paragraphs 0033 and 0034 where GPS information may be received); based upon a representation of a respective image of the one or more images and respective representations of a plurality of reference images, identify one or more reference images that are associated with the estimated location (see paragraph 0034 where based upon the location information a plurality of reference image data is identified); and identifying an object of interest within the respective image generated by the image capture device based upon respective digital signatures of one or more objects of interest (see 0050-0053 where an object of interest is identified based on the image and reference images stored in database, 30 or 52) that are depicted by the one or more reference images that have been identified.  Furthermore, regarding the “digital signatures” limitation, Baheti discloses extracting feature descriptors using the feature extraction unit (22).  One of ordinary skill in the art would recognize that feature descriptors can be interpreted as a type of digital signature, since it serves to characterize (i.e. a signature) particular groups of pixels of an image –as is taught in paragraph 0046 of Baheti.  Baheti discloses that the processing is done on digital images (see the abstract).
Baheti, on the other hand, fails to specifically disclose that the object of interest is identified using at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  Turkelson, on the other hand, discloses that it is well known in the art to use the context of an object in a scene to assist in identifying an object of interest.  More specifically, Turkelson discloses a system including a mobile computing device (104; see Figure 1) and a computer system (102; see Figure 1) for determining an object in an image using context.  The system (102) included a context classification subsystem (112) and object recognition subsystem (114).  See paragraph 0053.  Furthermore, Turkelson discloses a model subsystem (116) that is used in training the context classification subsystem and object recognition subsystem.  See paragraphs 0066-0071.  The trained context classification subsystem (112) and object recognition subsystem (114) are used to identify an object of interest with a captured image based upon respective digital signatures of one of more objects of interest and at least some context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  See paragraphs 0054-0059 where the context classification system (112) is used to determine a context of the captured image.  Also see paragraphs 0060-0065 where the object recognition subsystem (114) is used to determine an object based on the context.  Furthermore, Turkelson also discloses the use of digital signatures (i.e. feature descriptors/vectors).  See the abstract and paragraphs 0040, 0064, 0065, 0119.  Turkelson, discloses that the ability to use context when search a database to identify an object results in the narrowing down of the search, thereby making the search less computationally expensive.  See paragraphs 0025.  Turkelson also discloses that this allows an object detection system to more quickly and accurately identify objects.  See paragraph 0095.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baheti to additionally use context associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified when identifying an object in a captured image for making the search less computationally expensive and performing the search more quickly and accurately.
As for claim 20, Baheti discloses that the object recognition process retrieves information that can be overlaid on the display of the mobile device to achieve augmented reality.  See paragraph 0004.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (U.S. Publ. No. 2012/0027290) in view of Turkelson et al. (U.S. Publ. No. 2020/0193206) and further in view of Weng et al. (U.S. Publ. No. 2012/0166074).
Regarding claim 5, as mentioned above in the discussion of claim 1, the combination of Baheti and Turkelson disclose all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose determining a defined location of at least one of the object of interest within the respective image or the image capture28AttyDocketNo: 064359/551037HN91689 LEGAL02/40156152v1device based upon locations associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  Weng, on the other hand, discloses that it is well known in the art to determine a defined location of an image capture device based on objects recognized in a captured image.  More specifically, Weng discloses a device that uses the identification of objects in a captured image to correct GPS coordinates.  See paragraph 0065.  Thus, based on received estimates GPS coordinates and objects recognized in a captured image with known GPS coordinates stored in server, the system can correct the GPS coordinates.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baheti in view of Weng to determine a defined location of the image capture device based on locations associated with an object identified in images captured by the image capture device.  Doing so improves the accuracy of the devices positioning system.  See paragraph 0065 of Weng.
As for claim 7, Turkelson discloses identifying one or more reference images comprises separately applying a distance function to the encoded representation of the respective image and each of the encoded representations of the reference images, wherein comparing comprises comparing a result of the distance function between the encoded representation of the respective image and each of the encoded representations of the reference images.  See paragraph 0081 where Turkelson uses the distance between a feature vector of a captured image and a feature vector of an object in the training data set.
With regard to claim 15, as mentioned above in the discussion of claim 11, the combination of Baheti and Turkelson disclose all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose determining a defined location of at least one of the object of interest within the respective image or the image capture28AttyDocketNo: 064359/551037HN91689 LEGAL02/40156152v1device based upon locations associated with the one or more objects of interest that are depicted by the one or more reference images that have been identified.  Weng, on the other hand, discloses that it is well known in the art to determine a defined location of an image capture device based on objects recognized in a captured image.  More specifically, Weng discloses a device that uses the identification of objects in a captured image to correct GPS coordinates.  See paragraph 0065.  Thus, based on received estimates GPS coordinates and objects recognized in a captured image with known GPS coordinates stored in server, the system can correct the GPS coordinates.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Baheti in view of Weng to determine a defined location of the image capture device based on locations associated with an object identified in images captured by the image capture device.  Doing so improves the accuracy of the devices positioning system.  See paragraph 0065 of Weng.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (U.S. Publ. No. 2012/0027290) in view of Turkelson et al. (U.S. Publ. No. 2020/0193206) and further in view of Butt et al. (U.S. Publ. No. 2018/0157939).
Regarding claim 10, as mentioned above in the discussion of claim 1, the combination of Baheti and Turkelson disclose all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose at least some of the one or more objects of interest that are depicted by the one or more reference images are hierarchical, wherein a hierarchical object of interest further defines one or more sub-objects of interest associated 29AttyDocketNo: 064359/551037 HN91689 LEGAL02/40156152v1therewith, wherein respective digital signatures are associated with the one or more sub-objects of interest, and wherein the method further comprises identifying a sub-object of interest within the object of interest that has been identified based upon respective digital signatures of the one or more sub-objects of interest.  Butt, on the other hand, discloses the ability to identify parts of an object in a hierarchical fashion.  More specifically, Butt discloses a system and method for identifying an object in an image using digital signatures.  See the abstract.  Butt discloses that the feature descriptors/vectors for parts of an object may be used alone or in conjunction with the whole object.  Butt discloses that a face of a person can be a “part” of the object that is to be identified.  See paragraph 0146.  Butt implies that this allows for a search of a part of the whole object, for example, for use in identifying an individual by a body part.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify Baheti to use a hierarchical object of interest so that a person can be identified by a specific body part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 27, 2022